UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6800



STEVEN C. WHISENANT,

                                             Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-961-2)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven C. Whisenant, Appellant Pro Se. Matthew P. Dullaghan, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven C. Whisenant seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See Whisenant v. Director of Virginia Dep’t of

Corrections, No. CA-99-961-2 (E.D. Va. May 23, 2000)*; see also

Warren v. Baskerville, No. 99-7230, 2000 WL 1692658 (4th Cir. Nov.

13, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court applied the “reasonable jurists”
standard of Green v. French, 143 F.3d 865, 870 (4th Cir. 1998),
cert. denied, 525 U.S. 1090 (1999), which was subsequently rejected
by the Supreme Court, see Williams v. Taylor, 120 S. Ct. 1495, 1522
(2000), we find that the denial of relief nevertheless was correct
under the standards announced in Williams. See id. at 1523.


                                 2